Citation Nr: 0818258	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 1972 
including service in Vietnam from March 1971 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  In December 2005, a Travel Board 
hearing was held before the undersigned; a transcript of the 
hearing is of record.   In October 2006 the case was remanded 
to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

 The veteran has identified multiple stressor events in 
service.  These include 1) witnessing a young girl die from 
an explosion, near Da Nang in early March 1971; 2) witnessing 
heavy rocket and mortar fire near "70 airfield" when he 
first arrived in Vietnam, presumably in  March 1971; 3) 
witnessing the loading of bodies into a couple of helicopters 
at the 70 airfield, which also occurred before the veteran 
was transported to his unit, presumably in March 1971; 4) 
when working as a mechanic in the field, witnessing people in 
his convoy get wounded and killed; 5) seeing helicopters blow 
up at a field near Camp Eagle, as the veteran's unit was 
stationed near the airfield; 6) witnessing almost daily 
rocket and mortar attacks on the airfield near Camp Eagle; 7) 
being attacked by unknown persons upon returning to the 
barracks from a "band and floor" show (the veteran noted that 
he was found nearly unconscious and required stitches over 
his eye); 8) being exposed to sniper fire near the end of his 
time in Vietnam when sent to reclaim a Quonset Hut about 1500 
years from the Demilitarized Zone. The veteran's VA treatment 
notes for post-traumatic stress disorder indicate the 
following additional alleged stressors: 9) witnessing a 
shower room explode and seeing flying body parts, when the 
veteran was ten feet from the shower room; 10) surviving a 
sniper attack by playing "possum"; 11) witnessing several 
atrocities involving children.

An October 2007 VA psychiatric examination produced a 
diagnostic impression of PTSD, chronic.  The examiner noted 
that although the veteran was not in direct combat he was 
exposed to numerous hazardous events involving mortar and 
rocket explosions and witnessing casualties and evacuation.  
The veteran had also reported the traumatic event of young 
girl being blow up, although there was no confirmation of 
this event.  The examiner then found that it was as likely as 
not that the veteran's symptoms of PTSD were linked to his 
military service in Vietnam.

The above mentioned allegations from the veteran and the 
October 2007 examiner's findings essentially establish 
medical evidence of PTSD and a link between that PTSD and the 
veterans reported in-service stressors.  As it is not shown 
that the veteran served in combat, however, independent 
evidence corroborating reported in-service stressors is 
necessary to substantiate his claim.  To date, the record 
does not contain any independent evidence to corroborate 
these stressor events and the Board notes that the veteran 
failed to respond to a December 2006 letter from the RO, 
asking him to supply more specific information regarding his 
alleged stressor events so that corroboration of them could 
be sought.  Given that the October 2007 examination did 
specifically show a diagnosis of PTSD based on some of the 
veteran's alleged stressors, however, the Board finds that it 
is appropriate to give the veteran another opportunity to 
attempt to provide additional information regarding these 
stressors.   Additionally, the Board notes that information 
pertaining to at least one of the veteran's alleged 
stressors, the repeated mortar/rocket attacks near the 
airfield at Camp Eagle, can potentially be obtained even if 
the veteran does not provide any additional information.  
Prior to attempting to obtain corroborative evidence of these 
attacks and of any other of the veteran's reported stressors, 
the RO should obtain a copy of the veteran's complete 
personnel file along with any medical records of treatment 
for PTSD, which are not already of record.  The Board notes 
that the RO has previously obtained a portion of the 
personnel file but on remand the complete file should be 
obtained in case there is any information in it that might be 
helpful for stressor verification purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD since   
August 2003 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.

2.  The RO should obtain a complete copy 
of the veteran's military personnel file 
and review it to determine whether it 
contains any other information pertaining 
to the veteran's alleged stressor events 
in service. 

3.  The RO should ask the veteran to 
provide more specific information 
regarding his alleged stressor events in 
service.  In particular, he should be 
asked to: 1) describe any specific mortar 
or rocket attacks that he remembers, while 
stationed at Camp Eagle, including his 
proximity to such attacks and the 
approximate dates that such attacks 
occurred (if known); 2) to provide the 
names (if any can be remembered) of any of 
the individuals in his convoy who were 
killed or wounded and the approximate date 
(if known) that such incident occurred; 3) 
to provide the approximate date (if known) 
that he witnessed any helicopters blow up 
and a description of what he was doing at 
the time, along with an indication of how 
close in proximity he was to the 
explosion(s); 4) to provide an approximate 
date (if known) when he was attacked by 
unknown persons upon returning to the 
barracks from the band and floor show, 
along with an indication as to where he 
received his subsequent medical treatment 
(if known); and 5) to provide the 
approximate date (if known) that he 
witnessed the shower room explode,  along 
with the names of any individuals who were 
killed or injured (if known).  The veteran 
should be advised that because he is a 
non-combat veteran, corroborative evidence 
of at least one of his stressor events in 
service must be obtained in order to 
substantiate his claim.  He should also be 
advised that if he is not able to provide 
more information regarding his alleged 
stressor events in service, it may not be 
possible to obtain such corroborative 
evidence.  

4.  Regardless of whether the veteran is 
able to provide any more specific 
information regarding his alleged 
stressors, the RO should attempt to obtain 
corroborative information from the U.S. 
Army and Joint Services Records Research 
Center (JSSRC, formerly CURR) and any 
other applicable source regarding the 
mortar and rocket attacks on Camp Eagle 
reported by the veteran.  The RO should 
forward to the JSSRC a complete copy of 
the veteran's personnel records and should 
request information as to whether any of 
the veteran's units was noted to have been 
exposed to any mortar or rocket attacks 
during the time frame from March to May 
1971 and whether Camp Eagle itself was 
exposed to any mortar or rocket attacks 
during this time frame, and if so, the 
prevalence of these attacks.  If the 
veteran is able to provide any more 
specific information regarding his 
exposure to mortar or rocket attacks while 
at Camp Eagle, the RO should use this 
information, if possible, for any 
appropriate additional attempts to obtain 
corroboration of such attacks from JSSRC 
or other pertinent sources.  Similarly, if 
the veteran is able to provide additional 
information regarding any of his other 
alleged stressors, which is specific 
enough to allow for an attempt to obtain 
corroborative information from JSSRC or 
other appropriate sources, such additional 
attempts should be undertaken.  

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.           
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



